Citation Nr: 0113764	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-19 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a fracture of the left radius and ulna, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1959 to 
April 1961.

Service connection was granted for residuals of fracture of 
the radius and ulna in a June 1966 VA rating decision.  A 20 
percent disability rating was assigned.

In May 2000, the veteran filed a claim of entitlement to an 
increased disability rating for his service-connected left 
forearm disability.  This matter comes before the Board of 
Veterans' Appeals (the Board) on appeal of a June 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (the RO) which denied entitlement 
to a disability rating in excess of 20 percent for residuals 
of a fracture of the left radius and ulna.

Preliminary matter

Service medical records disclose that the veteran sustained a 
fracture of his left radius and ulna in July 1960, and that 
he underwent open reduction and fixation therefor; the 
service medical records are negative for any indication of 
left hand involvement.  [The service records also show that 
the veteran sustained a right hand injury in January 1960, 
for which service connection has been granted.]  

On VA examination in May 1966, while the veteran reported 
that he was unable to extend his left thumb normally, 
physical examination of the left thumb was completely normal.
    
On VA examination in June 2000, in addition to reporting 
constant left arm pain associated with his service-connected 
residuals of a fracture of the left radius and ulna, the 
veteran also complained of loss of left thumb extension, 
which he reported was due to tendon damage caused by surgical 
intervention in service on his left forearm.  Physical 
examination disclosed that the extensor tendons of the left 
thumb were weak, and that the veteran was unable to extend 
the thumb against any resistance; left hand function was 
otherwise normal.  X-ray studies of the left hand disclosed 
the presence of an old post-traumatic deformity of the distal 
end of the distal phalanx of the fourth finger, with a small 
ununited avulsion fracture.  Degenerative disease in several 
metacarpophalangeal joints was also noted.  The veteran was 
diagnosed with degenerative joint disease of the left hand.

In light of the above, the Board concludes that the issue of 
entitlement to service connection, to include on a secondary 
basis, for left thumb a disability is reasonably raised by 
the record.  This matter is therefore referred to the RO for 
appropriate action.


REMAND

Factual background

The veteran contends that the disability rating which is 
currently assigned for the residuals of a fracture of the 
left radius and ulna does not accurately reflect the severity 
of that disability.  He alleges that he has loss of left 
thumb extension in connection with his service-connected 
disability.

The veteran was afforded a VA examination in June 2000 in 
connection with the instant claim.  The examination, which 
was conducted by a physician's assistant, did not include a 
review of the veteran's medical records.  Pertinent 
complaints of the veteran included constant left arm pain and 
loss of left thumb extension, which the veteran reported was 
due to tendon damage caused by surgical intervention in 
service on his left forearm.  The extensor tendons of the 
left thumb were weak, and the veteran was unable to extend 
the thumb against any resistance; left hand function was 
otherwise normal.  X-ray studies of the left forearm showed 
an old completely healed fracture in the mid-shaft of the 
left radius, and an ununited fracture of the mid-shaft of the 
ulna; both fractures were in near normal position.  The 
fixation rod in the ulna was broken.  X-ray studies of the 
left hand disclosed the presence of an old post-traumatic 
deformity of the distal end of the distal phalanx of the 
fourth finger, with a small ununited avulsion fracture.  
Degenerative disease in several metacarpophalangeal joints 
was also noted.  The veteran was diagnosed with degenerative 
joint disease of the left hand and with residuals of a 
fracture of the left radius and ulna, with the ulnar portion 
being ununited.  

Reasons for remand

The veteran contends that his loss of his left thumb function 
is part of his service-connected residuals of a fracture of 
the left radius and ulna.  [As noted in the Introduction, it 
appears that he alternatively contends that he has a left 
thumb disability which had its inception during service, 
specifically the surgery he underwent for fixation of the 
fractured left arm.] Notably, however, while the examiner 
noted the presence of left thumb extensor weakness, he did 
not address whether this left thumb impairment was a part of 
the veteran's service-connected residuals of a fracture of 
the left radius and ulna.

In addition, as discussed previously, the veteran's June 2000 
examination was conducted without review of the veteran's 
medical history.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) [a "thorough and contemporaneous medical 
examination, [is] one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one;" see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [medical 
examination must consider the records of prior examinations 
and treatment in order to assure a fully informed 
examination].  

In addition, despite the veteran's complaint of constant left 
forearm pain, the examiner did not adequately assess any 
functional loss due to pain, despite evidence of some 
limitation of left elbow motion.  See 38 C.F.R. § 4.71, Plate 
I, § 4.71a, Diagnostic Code 5207 (2000); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board notes that the veteran has 
challenged the accuracy of the June 2000 VA examination.

In light of the above, therefore, the Board concludes that 
additional development of the veteran's claim is warranted.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
medical records.

3.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA physical examination to determine 
the extent of impairment caused by  
the veteran's service-connected 
residuals of a fracture of the left 
radius and ulna.  All indicated 
studies, including X-rays and range 
of motion studies in degrees, should 
be performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain. 

The examiner should also assess the 
veteran's left hand and thumb 
disability, specifically determining 
whether any such disability is part 
of, is caused by or is related to 
the veteran's service-connected 
residuals of a fracture of the left 
radius and ulna.  

The rationale for all opinions 
expressed should be explained.  The 
examination report is to reflect 
that a review of the veteran's VA 
claims folder was made.  The 
examination report must be 
associated with the veteran's VA 
claims folder. 

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The 
RO should then readjudicate the 
issue of entitlement to an increased 
disability rating for residuals of a 
fracture of the left radius and 
ulna.  In readjudicating the 
increased rating claim, the RO 
should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. §§ 4.40 and § 4.45.  If 
appropriate, the RO should also 
consider whether any impairment of 
left thumb movement should be 
separately rated.

If the benefit sought on appeal is not granted, in whole or 
in part, or if a timely Notice of Disagreement is received 
with respect to any other matter, the RO should issue a 
Supplemental Statement of the Case for the issue in appellate 
status and inform the veteran of any issue with respect to 
which further action is required to perfect an appeal.  The 
veteran should be provided an appropriate opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


